Citation Nr: 0720090	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-43 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from February 1968 to February 1972, to include active 
duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  A subsequent rating decision 
dated in November 2004 determined that the veteran was 
entitled to a 50 percent evaluation for PTSD and continued 
the denial of a TDIU.  As this does not represent a full 
grant of the benefit sought, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's PTSD provides for occupational and social 
impairment in most areas, with chief manifestations being 
anger, difficulty in concentration, and physical trembling 
while confronting obstacles in a work-related environment; 
additionally, the veteran has a strong desire to not involve 
himself in intimate or social relationships, and experiences 
recurrent nightmares and disturbing recollections of his 
service in the Republic of Vietnam.  

2.  The veteran's service-connected PTSD prevents him from 
maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The legal criteria for a 70 percent evaluation, but no 
more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In July and August 2004 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete increased rating and TDIU claims.  
The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  He was also notified of the need to 
give VA any evidence pertaining to his claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided with VCAA notice letters which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claims, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claims.  The veteran was 
also notified of the evidence necessary to establish the 
effective date of an award should his claims be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to the VCAA letters and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA.  In addition, his earlier 
effective date and increased rating claims were re-
adjudicated following the issuance of the appropriate notice.

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
veteran's PTSD were conducted, which resulted in findings 
that are adequate for rating purposes.  There is no further 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  

Legal Criteria-Increased Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For this purpose, the following will be considered as 
one disability: disabilities resulting from common etiology 
or a single accident, or multiple injuries incurred in 
action.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Analysis-PTSD

The veteran received service connection for PTSD in May 2003, 
where a 30 percent disability evaluation was established.  In 
April 2004, the veteran contended that his condition had 
worsened, and that he should be entitled to an higher 
evaluation.  The RO, in an August 2004 rating decision, 
denied the veteran's petition for an increase.  In November 
2004, a Decision Review Officer determined that the veteran 
was entitled to a 50 percent evaluation, and established that 
rating effective as of April 2004, the date of the veteran's 
claim for an increase.  

The veteran has carried a diagnosis of PTSD as early as 2000, 
with multiple debilitating symptoms related to his exposure 
to stressful trauma in the Republic of Vietnam.

The veteran underwent a liver transplant in 2000, and during 
his lengthy treatment for this major surgery, he was assessed 
as having PTSD related to his service in Vietnam.  Upon 
discharge from the hospital, the veteran began to undergo 
regular therapy sessions to address his mental illness.  The 
record contains many clinical notes of mental health 
treatment, and the veteran is very diligent in seeking help 
for his disorder.  While he is prescribed Ambien(r) and other 
sleep aides due to the frequency of nightmares which impede 
his ability to sleep, he is unable to take prescription 
antidepressant medication due to his new liver, which makes 
therapy his chief source of treatment.  In a June 2004 
clinical note, the veteran reported that he became engaged 
and that he was spending a great deal of time with his 
fiancée. Despite this social involvement, the veteran was 
assessed as having a desire to "escape" from personal 
relationships. The veteran presented with clear, concise 
speech, was casually and neatly dressed, and had no suicidal 
or homicidal ideation.  The veteran was assessed as having 
"stable" PTSD.  

In July 2004, the veteran presented for a comprehensive VA 
psychological examination to evaluate the severity of his 
PTSD.  In the associated report, the veteran was found to 
PTSD of moderate severity.  Again, the veteran reported to 
the examination neatly and casually dressed, and was polite 
and appropriate in his responses to the examiner.  The 
examiner noted that the veteran is actively involved in 
volunteer activities within the VA system.  Prior to his 
engagement, the veteran volunteered 20 hours per week but has 
since reduced his activity to 20 hours per month.  The 
veteran's chief complaint centered on survivor guilt.  
Essentially, the veteran compared his receipt of a life-
saving liver transplant to his service in Vietnam.  He told 
the examiner that he felt guilty because he gets "saved" 
while others are less fortunate.  The veteran reported 
disturbing reactions to noises such as fireworks, which while 
not triggering of "flashbacks" to his Vietnam service, do 
cause him to become "jumpy."  The veteran reported 
concentration and focus problems, and while not suicidal or 
homicidal, he did seem indifferent to his own mortality, 
stating "so what if I die tomorrow?"  The examiner noted 
that the veteran seemed to be genuinely motivated to 
experience a positive, intimate relationship; however, 
symptoms such as startled responses, sleep disturbances, 
intrusive thoughts and images, emotional numbing, social 
isolation, and most severely his fear of intimacy are still 
prevalent.  The veteran's Global Assessment of Functioning 
(GAF) score was 37.  

In October 2004, the veteran was seen at a VA mental health 
clinic, where his chief complaint centered on social 
alienation and lack of motivation.  The veteran's involvement 
in his relationship with his fiancée was found to be 
substantial, and he was not found to be completely 
emotionally numbed.  In July 2005, the veteran was seen for a 
follow-up visit regarding his liver transplant, the veteran 
stated that "it is not a problem currently."  

In June 2006, the veteran was afforded a comprehensive VA 
psychological examination.  In the associated report, the 
examiner noted that the veteran had chronic and severe PTSD.  
The veteran reported that his living situation reflected the 
first time he had lived in a continual place for over a year, 
which in the examiner's mind made the veteran's condition 
more serious.  The examiner noted that he had reviewed the 
claims file, and pointed out that the veteran been steadily 
seeking treatment at VA to control his symptoms.  The veteran 
subjectively reported that he became upset when watching news 
of the Iraq War on television, as the visceral images were a 
"trigger" of painful memories.  The veteran reported 
difficulty sleeping, stating that he can only sleep for six 
hours at night if he takes prescription medication.  The 
veteran has ten nightmares a month and reported having 
"flashbacks" on a daily basis.  Other symptoms included 
decreased interest in leisure activities, significant 
estrangement from other people, restricted affect, and a 
sense of a foreshortened future.  The veteran has problems 
with irritability, concentration, hypervigilance, and an 
exaggerated startle response.  

The veteran reports that he is involved in vocational 
rehabilitation with VA, taking courses in computer science.  
He reports that the classwork is difficult for him, as he has 
difficulty with concentration and with keeping his anger and 
frustration under control.  The veteran fears that he will 
fail in his coursework, and sometimes manifests this fear 
physically by shaking and trembling.  The June 2006 VA 
examiner determined that the veteran had a GAF of 41, and 
stated that the veteran is unemployable, partially because of 
PTSD and partially because of residuals of his liver 
transplant.   

The most recent VA examination or record occurred in April 
2007.  In the associated report, the veteran was found to 
exhibit symptoms of greater severity than in his previous 
examination of one year prior.  Specifically, the veteran's 
nightmares were reportedly more vivid as a result of 
cognitive processing therapy.  The veteran reported an 
increase in "flashbacks" because of his therapy, and avoids 
"trauma triggers" such as news on the current Iraq War.  As 
regards intimate relationships, the veteran reports that his 
marriage has "gotten bad" over the course of recent months, 
stating that he sometimes walks or drives away from his 
spouse for periods of time.  The veteran reported having no 
friends, and was assessed as having a GAF score of 38.  

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  

A 70 percent rating is the next highest evaluation the 
veteran may achieve, and it is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating. See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 41 to 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A GAF score of 
31 to 40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed individual avoids friends, neglects 
family, and is unable to work; a child frequently beats up 
younger children, is defiant at home, and is failing at 
school).   See DSM-IV; Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

Although the veteran has shown an ability for some social 
interaction, his ability to interact in an employment setting 
has been shown to be severely impaired.  Specifically, the 
veteran has recorded GAF scores of 37, 38, and 41, which is 
at least partially attributable to his PTSD, and his 
concentration and anger control problems are significant 
obstacles in his ability to learn a new vocation and to be 
productive in that vocation.  The physical manifestations of 
shaking and trembling while performing work-related tasks on 
the computer are evidence of a difficulty adapting to 
stressful work-like situations.  Most significantly, the 
veteran's desire to "escape" from intimate relationships, 
despite a motivation to see them succeed, represents a 
constant difficulty in the veteran's daily living.  Based on 
these psychiatric manifestations, the Board believes there 
are adequate grounds to increase the veteran's disability 
evaluation to 70 percent, and to that extent the claim for an 
increase is granted.  As regards a 100 percent evaluation, 
the veteran has not shown hallucinatory behavior, and has 
never been considered a persistent danger to himself or to 
others.  He has shown memory impairment and passive suicidal 
ideation, but not to the extent where he is disoriented to 
time or space or has concocted a plan for his own demise.  
The veteran is able to keep up basic hygiene and does not 
exhibit grossly inappropriate social behavior.  As such, a 
100 percent rating is not warranted.  




Analysis-TDIU

The veteran has alleged that he is incapable of attaining 
gainful employment due to the combination of his service-
connected disabilities.  With the above the decision, the 
veteran is now in receipt of a 70 percent evaluation for PTSD 
and has an additional 10 percent evaluation for 
osteoarthritis, status post-fusion, of his right little 
finger.  These two conditions represent the entirety of the 
veteran's service-connected disabilities, and by applying the 
combined ratings table set forth in 38 C.F.R. § 4.25, the 
veteran's total rating is 70 percent.  With the veteran' 
service-connected PTSD being rated at 70 percent, he meets 
the initial regulatory threshold for entitlement to a TDIU, 
and the Board must further consider the merits of his 
allegation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

As mentioned above, the veteran's PTSD does factor into his 
ability to be successful in the work environment and there 
are competent medical opinions of record which state that the 
veteran is unemployable.  Recently, in the veteran's June 
2006 VA examination, he was found to be unemployable due to 
his PTSD and due to the residual effect of a liver 
transplant.  The veteran has worked previously as a 
landscaper, but is unable to continue such employment as it 
has an ill affect on his new liver.  

In April 2007 correspondence from the veteran's VA clinical 
psychologist, the clinician reported on the extent of the 
severity of the veteran's service-connected PTSD as relates 
to his ability to function in an employment setting.  
Specifically, it was her opinion that while the veteran had 
high motivations and had a history of attempting productive 
school and work functions, he was not able to maintain a 
minimum amount of symptom control without the benefit of 
regular therapy, medication, and environmental control 
regarding the amount of stress he is exposed to.  Due to 
these aspects of his PTSD, it was the opinion of the examiner 
that the veteran was unemployable.  Supportive of this 
opinion, the Board notes that the April 2007 VA examination 
states that the veteran failed to complete his schooling due 
to PTSD symptoms.  

Based on the competent medical opinion of record, it is 
evident that the veteran's service-connected PTSD makes him 
unable to obtain and satisfactorily maintain gainful 
employment.  Resolving the benefit of the doubt in the 
veteran's favor, entitlement to a TDIU is granted.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


